Citation Nr: 0927721	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-27 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at a 
private medical facility in July 2006.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Tuscaloosa, 
Alabama.  

In the substantive appeal, which was submitted in September 
2007, the Veteran requested a hearing before a Veterans Law 
Judge (VLJ).  In January 2008, he expressed his desire for a 
videoconference hearing rather than an in-person hearing.  
The requested hearing was scheduled in July 2009; however, he 
failed to report.  As such, the Board will proceed with 
appellate review of his appeal.  


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.  

2.  The Veteran presented to the emergency room at a private 
medical facility in July 2006 with a chief complaints of 
nausea, diarrhea, and substernal chest pain.  

3.  Since November 2000, the Veteran has had health coverage 
with Blue Cross and Blue Shield.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred in July 2006, pursuant to 
the Veterans Millennium Health Care and Benefits Act, have 
not been met. 38 U.S.C.A. §1725 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000- 17.1002 (prior to, and subsequent 
to October 10, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  

In sum, to be eligible for reimbursement a veteran has to 
satisfy, among other things, the following conditions: 

the emergency services were provided in a 
hospital emergency department or a 
similar facility; the treatment was of 
such a nature that a prudent layperson 
would have reasonably expected that delay 
in seeking immediate medical attention 
would have been hazardous to life or 
health; a VA facility was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson; the veteran could not have 
been safely transferred to a VA or other 
Federal facility; the veteran was 
enrolled in the VA health care system; 
the veteran was financially liable to the 
provider of emergency treatment for that 
treatment; and the veteran had no 
coverage under a health-plan contract for 
payment for the emergency treatment.

See 38 C.F.R. § 17.1002 (2008).  

These criteria are conjunctive, not disjunctive.  Thus, all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA 
of treatment non-discretionary, if a veteran satisfied the 
requirements for such payment.  

That is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  
Under both versions, the conditions set out in the remainder 
of the statute must be met in order for VA to make payment or 
reimbursement.  

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).  

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  

Under the revised version, "emergency treatment" is 
continued until such time as the Veteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or (ii) 
such time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to how long any emergent 
treatment was continued because, as will be discussed below, 
the inclusive list set forth at 38 C.F.R. § 17.1002 is not 
met.  Therefore, although the Veteran has not been apprised 
of the revised version of § 1725, the Board finds that there 
is no prejudice to him by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not determine whether § 1725 as 
revised, effective October 10, 2008, is to be given 
retroactive effect.  Regardless of whether the version 
effective prior to October 10, 2008, or the version effective 
since October 10, 2008, is applied, the result is the same.  
For the reasons set forth in the following decision, the 
Veteran's appeal is denied.  

The essential facts are not in dispute.  Upon experiencing 
nausea, diarrhea, and general malaise for several days, the 
Veteran sought treatment in July 2006 from a private 
physician at a private medical facility.  An 
electrocardiogram showed some nonspecific J point elevation 
in leads II, III, aVF, and V6.  He declined the physician's 
recommendation to be transferred to the emergency room.  

Rather, the Veteran attempted to go to the VAMC in 
Birmingham, Alabama.  While driving to that VA facility, 
however, he began to experience some substernal discomfort 
and returned to the private medical facility, where he was 
admitted to the emergency room.  

Following a physical examination and specialized 
cardiovascular testing, the treating physician provided the 
following impressions:  somewhat atypical chest pain without 
good objective evidence of significant coronary syndrome, 
viral syndrome with nausea and diarrhea, arthritis, 
hyperlipidemia, and hypertension.  The physician further 
explained that the Veteran was asymptomatic-with regard to 
his chest pain-and stable.  

Throughout the current appeal, the Veteran has maintained 
that reimbursement for the expenses that he incurred as a 
result of his July 2006 treatment at a private medical 
facility is warranted.  In particular, he asserts that, when 
he began to experience chest pains while driving to the 
Birmingham VAMC on that day he first called "the VA phone 
#" and was told to report to the nearest hospital in the 
event of an emergency.  Because he felt that the 
circumstances were emergent, he returned to the a private 
hospital because he was closest to that medical facility.  

The Board has considered the Veteran's contentions.  
Significantly, however, the record clearly states that he is 
in receipt of medical insurance.  Indeed, he has been insured 
with Blue Cross and Blue Shield since November 2000.  The law 
is clear.  Payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities is 
authorized-if the exhaustive list set forth at 38 C.F.R. § 
17.1002 is met in total.  

As previously discussed herein, one of those criteria is the 
requirement that the veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the emergency treatment.  38 C.F.R. § 17.1002(g).  
The Veteran in the present appeal does not satisfy this 
aspect of the criteria because he has medical insurance-with 
Blue Cross and Blue Shield.  Importantly, he has had this 
medical insurance since November 2000, and, thus, such 
coverage was in effect at the time that he received emergency 
room treatment at the private medical facility in July 2006.  

Further, as one of the criteria set forth at 38 C.F.R. § 
17.1002 has not met-and the list provided therein is 
conjunctive, no further discussion of the remaining 
requirements is required.  The Veteran's receipt of medical 
insurance negates his ability to receive reimbursement for 
his private emergency room treatment in July 2006.  

The Board is sympathetic toward the Veteran.  However, the 
Board is bound by the law, and this decision is dictated by 
the relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Further, the 
Board observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

The Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the Veteran received in July 2006 under the 
provisions of 38 U.S.C.A. § 1725.  The appeal is, therefore, 
denied.  

Moreover, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) introduced several fundamental changes into the 
VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159.  

Under the VCAA, VA's duty to notify and assist was 
significantly expanded.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA are not applicable where the law, and 
not the factual evidence, is dispositive.  Manning 
v. Principi, 16 Vet. 534, 542-43 (2002).  

Further, the Court has held that the provisions of the VCAA 
are not applicable to statutes and regulations which concern 
special provisions relating to VA benefits and which contain 
their own notice provisions.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  As the current appeal involves a legal 
determination as to whether the Veteran is entitled to 
payment or reimbursement for medical expenses under 
38 U.S.C.A. §§ 1725, 1728, the provisions of the VCAA are not 
applicable.  

Further, the provisions of Chapter 17 of 38 U.S.C. and 
38 C.F.R. contain their own notice requirements.  For 
instance, regulations at 38 C.F.R. §§ 17.120-17.133 discuss 
the adjudication of claims for reimbursement of unauthorized 
medical expenses.  In particular, according to 38 C.F.R. 
§ 17.124, the Veteran has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation 
of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim."  

When a claim for reimbursement of unauthorized medical 
expenses is disallowed, VA is required to notify the claimant 
of its reasons and bases for the denial and of his or her 
appellate rights and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. 
§ 17.132.  

In any event, and for the reasons discussed above, the Board 
is satisfied that all relevant facts regarding the issue 
adjudicated herein have been properly developed and that no 
further assistance to the Veteran is required in order to 
comply with the duty to notify or assist.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at a 
private medical facility in July 2006 is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


